Citation Nr: 1421777	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for additional transferred educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served in the Army National Guard and had unverified periods of active duty dated from October 1994 to July 1995, January 1996 to January 1999, May 2000 to July 2000, September 2005 to October 2005, and July 2006 to December 2007.

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 determination by the Atlanta Education Center that denied eligibility for additional transferred educational assistance benefits under the Post-9/11 GI Bill.

The appeal was remanded for additional action by the Agency of Original Jurisdiction (AOJ) in July 2011.  

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its July 2011 remand, the Board reviewed the history of this appeal.  It determined that an accounting should be made of the months and days of educational assistance benefits that were used by the Veteran.  It noted that although there were a number of master records and a work summary associated with the claims file, they did not make clear the specific benefits used by the Veteran prior to his daughter's 2009 application for transfer of entitlement.  Thus, the Board directed that an audit be prepared for the Board and the appellant, clearly indicating the precise total number of months and days of educational assistance benefits used by the Veteran under any VA education program prior to the appellant's July 2009 application for transfer of entitlement.  The Board further indicated that if necessary, the Veteran's regular claims file and any separate education file pertaining to the Veteran should also be associated with the appellant's claims file.  

Unfortunately, there is no indication in the current claims file before the Board that an audit was conducted.  The claims file includes a printout of an electronic message sent from a Veterans Claims Examiner at the Atlanta RO, requesting the Veteran's paper file for an audit.  The next document in the claims file is a September 2011 supplemental statement of the case which makes no reference to an audit.  

The U.S. Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there is no indication that the audit directed by the Board was conducted, the case must be remanded for compliance with the Board's directives.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the appellant's claims file any claims file and education file compiled for the Veteran.

2.  Prepare an audit for the Board and the appellant indicating the precise total number of months and days of educational assistance benefits used by the Veteran under any VA education program prior to the appellant's July 2009 application for transfer of entitlement.  

The audit must make clear the institution and dates of attendance representing the number of months and days used to calculate the total benefits already used by the Veteran.  

3.  Then, after ensuring that any other necessary development has been completed, readjudicate the appellant's claim, considering any additional evidence added to the record as the result of this remand.  If the decision remains adverse to the appellant, she should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

